                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:19-CR-111-D-5

UNITED STATES OF AMERICA                               §
                                                       §      ORDER TO SEAL
vs.                                                    §
                                                       §
KEITH HERNANDEZ                                        §
Defendant,

       THIS matter coming to be heard upon Motion of Defendant, and this Court finding good

cause granting the relief requested;

       THEREFORE it is ORDERED that the Sentencing Memorandum [D.E. 444] is hereby

ordered sealed until such time that is ordered unsealed by this Court.


       This the     lS       day of September, 2020.




                                              IINORABLE JUDGE JAMES C. DEVER III
                                              UNITED STATES DISTRICT JUDGE




         Case 5:19-cr-00111-D Document 447 Filed 09/15/20 Page 1 of 1
